Entered: November 16th, 2018
                               Case 18-12045   Doc 103   Filed 11/16/18     Page 1 of 2
Signed: November 16th, 2018

SO ORDERED
No opposition filed.




                                  THE UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MARYLAND
                                          (BALTIMORE DIVISION)

        ___________________________________
        In re:                              )
                                            )               Case No. 18-12045-MMH
        B52 MEDIA, LLC                      )               Chapter 11
                                            )
                                            )
               Debtor.                      )
        ___________________________________ )

                          ORDER GRANTING MOTION TO APPROVE
               COMPROMISE OF CONTROVERSY PURSUANT TO FED. R. BANKR. P. 9019

                  This matter came before the Court on the Motion for Approval of Compromise of

        Controversy Pursuant to Fed. R. Bank. P. 9019 (“Motion”). In the Motion, the Debtor seeks

        approval of the compromise of controversy reached between the Debtor, Payments IP Pty Ltd,

        and Suraj Rajwani. The terms of the compromise are set forth in the Motion and the Settlement

        Agreement attached thereto. The Court has reviewed the record of this matter and finds notice of

        the Motion to be adequate as given and that good, sufficient and ample cause exists to grant the

        relief requested herein. It is therefore:

                  ORDERED, ADJUDGED AND DECREED that the Motion be, and the same hereby

        is, GRANTED IN ITS ENTIRETY; and it is

                  FURTHER ORDERED, that the proposed compromise of controversy by and between

        the Debtor, Payments IP Pty Ltd, and Suraj Rajwani as set forth in the Motion, is APPROVED.
                Case 18-12045    Doc 103     Filed 11/16/18   Page 2 of 2



Copies to:

Hugh M. Bernstein (hugh.m.bernstein@usdoj.gov)
Office of U.S. Trustee
101 W. Lombard Street
Suite 2625
Baltimore, MD 21201

B52 Media, LLC (jwbierer@biererlawgroup.com)
Jonathan Bierer
502 S. Sharp Street, #1100
Baltimore, Maryland 21201

Scott W. Foley (swf@shapirosher.com)
Daniel Zeller (djz@shapirosher.com)
Shapiro Sher et al.
250 West Pratt Street
Suite 2000
Baltimore, Maryland 21201

Alan F.M. Garten, Esquire (amg@fedgar.com)
Fedder and Garten, P.A.
36 S. Charles St., Suite 2300
Baltimore, MD 21201

M. Elizabeth Nowinski (men@fedgar.com)
Fedder and Garten, P.A.
36 S. Charles St., Suite 2300
Baltimore, MD 21201

John D. O’ Connor
O’Connor and Associates
201 Mission Street, Suite 710
San Francisco, CA 94105



                                   END OF ORDER
